                                         Case 18-11248                 Doc 107            Filed 03/30/20              Page 1 of 10




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                             DISTRICT OF MARYLAND
                                                               GREENBELT DIVISION


                In Re:                                                                          §
                                                                                                §
                Nahid Ahmadpour                                                                 §           Case No. 18-11248
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                01/30/2018. The undersigned trustee was appointed on 01/30/2018.

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $             200,000.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                         0.00
                                                  disbursement
                                                  Administrative expenses                                                                0.00
                                                  Bank service fees                                                                      0.00
                                                  Other payments to creditors                                                            0.00
                                                  Non-estate funds paid to 3rd Parties                                                   0.00
                                                  Exemptions paid to the debtor                                                          0.00
                                                  Other payments to the debtor                                                           0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $             200,000.00

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
                               Case 18-11248                  Doc 107           Filed 03/30/20               Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 08/28/2018 and the
      deadline for filing governmental claims was 08/28/2018. All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $13,250.00. To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $0.00 as interim compensation and now requests a sum of
      $13,250.00, for a total compensation of $13,250.002. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $0.00, and now requests
      reimbursement for expenses of $29.32, for total expenses of $29.322.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/05/2020                                     By:/s/Laura J. Margulies
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                                             Case 18-11248              Doc 107          Filed 03/30/20             Page 3 of 10
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              18-11248                         LSS            Judge:        Lori S. Simpson                              Trustee Name:                      Laura J. Margulies
Case Name:            Nahid Ahmadpour                                                                                            Date Filed (f) or Converted (c):   01/30/2018 (f)
                                                                                                                                 341(a) Meeting Date:               02/28/2018
For Period Ending:    03/05/2020                                                                                                 Claims Bar Date:                   08/28/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 4054 41St Street                                                                1,103,747.00                   421,464.61                                                       0.00                        FA
     North Mc Lean Va 22101-0000 Fairfax
  2. Living Room - Couch, Chair = $150.00; Kitchen - Misc                                    370.00                       0.00                                                       0.00                        FA
     Cooking Utensils = $50.00; Family Room - (2) Lamps =
     $20.00; Bedrooms - Bed = $150.00
  3. Tv                                                                                       50.00                       0.00                                                       0.00                        FA
  4. Used Clothing                                                                           300.00                       0.00                                                       0.00                        FA
  5. Wedding Band                                                                            350.00                       0.00                                                       0.00                        FA
  6. Cash                                                                                     20.00                       0.00                                                       0.00                        FA
  7. Wells Fargo                                                                              60.00                       0.00                                                       0.00                        FA
  8. Cosmotology Tools                                                                       100.00                       0.00                                                       0.00                        FA
  9. Unscheduled settlement amount due from refinance of the                                   0.00                 200,000.00                                                200,000.00                         FA
     house (u)


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                 $1,104,997.00                $621,464.61                                                 $200,000.00                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                     Page:   2

2/11/20 - Received and deposited funds from settlement.
                                                             Case 18-11248                Doc 107           Filed 03/30/20             Page 4 of 10
11/11/19- Order entered approving settlement, waiting for funds from settlement.
                                                                                                                                                                                     Exhibit A
8/5/19- Motion to approve settlement filed 7/16/19. $200,000 to estate by 2/10/20 or a contract to purchase house by 2/10/20 and settlement by 3/25/20 which provides for
payment of $200,000 to estate.

6/27/2019- Trial in VA resulted in settlement. Debtor to pay estate $200,000 in next 9 months, funds are to come from sale of house, which is to occur within the next 7.5 months.
Consent order to be entered regarding discharge, fraudulent conveyance of house to husband, so that debtor is the sole owner.

5/6/19- Hearing on exemptions scheduled for August 5, 2019; hearing on adv pro scheduled for June 19, 2019.

2/28/19 - Trial in state court set for June 25, 2019.

12/19/18 - Status hearing held today and continued to May 2019.

10/26/18- Vaughn employed, stay lifted, Vaughn proceeding in state court, defendant moved for state court claim to be removed to federal court, Vaughn filed opposition.

8/23/18 - Order authorizing employment of R. Vaughn entered.

8/22/18 - Status hearing scheduled for Dec. 19 at 2pm.

7/17/18 - Hearing on Aug. 20, 2018 to determine if Vaughn may be employed.

6/01/18 - Filed Application to employ R. Vaughn, Esq.; Filed Trustee's 2nd amended answer to Amended Motion for Relief from Stay.

5/30/18 - Attended status hearing; Filed Designation as asset case - real property.

3/28/18 - Filed Amended Trustee response to NRS Motion to Lift Stay.

3/16/18 - Filed Objection to Debtor's claim of exemptions.

3/8/18- VA litigation atty filed motion for relief from stay to avoid transfer, if successful, I can sell real property, hearing scheduled for3.19.18.

2/20/18 - Filed Trustee response to NRS Motion to Lift Stay.




Initial Projected Date of Final Report (TFR): 10/20/2020                Current Projected Date of Final Report (TFR): 04/07/2020




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                  Page:           1
                                                             Case 18-11248         Doc 107FORMFiled
                                                                                                2 03/30/20 Page 5 of                             10
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 18-11248                                                                                              Trustee Name: Laura J. Margulies                                         Exhibit B
      Case Name: Nahid Ahmadpour                                                                                            Bank Name: Axos Bank
                                                                                                                   Account Number/CD#: XXXXXX0540
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX9374                                                                              Blanket Bond (per case limit): $3,000,000.00
For Period Ending: 03/05/2020                                                                             Separate Bond (if applicable):


       1                2                              3                                             4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   02/11/20             9          RGS Title, LLC                            Settlement payment                                    1249-000              $200,000.00                               $200,000.00
                                   On behalf of Nahid Ahmadpour
                                   4600 Lee Highway, Suite 110
                                   Arlington, VA 22207


                                                                                                             COLUMN TOTALS                               $200,000.00                 $0.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                    $200,000.00                 $0.00
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                         $200,000.00                 $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                    Page Subtotals:                                                       $200,000.00                 $0.00
                                                                                                                                                                    Page:     2
                                          Case 18-11248                Doc 107      Filed 03/30/20       Page 6 of 10

                                                                                                                                                                     Exhibit B
                                                                                            TOTAL OF ALL ACCOUNTS
                                                                                                                                                NET              ACCOUNT
                                                                                                             NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                          XXXXXX0540 - Checking                                                  $200,000.00                   $0.00            $200,000.00
                                                                                                                 $200,000.00                   $0.00            $200,000.00

                                                                                                            (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                    transfers)            to debtors)
                                          Total Allocation Receipts:                             $0.00
                                          Total Net Deposits:                              $200,000.00
                                          Total Gross Receipts:                            $200,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                           Page Subtotals:                                                  $0.00                $0.00
                                      Case 18-11248            Doc 107           Filed 03/30/20   Page 7 of 10
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-11248                                                                                                                  Date: March 5, 2020
Debtor Name: Nahid Ahmadpour
Claims Bar Date: 8/28/2018


Code #     Creditor Name And Address          Claim Class        Notes                                 Scheduled            Claimed              Allowed
           Laura J. Margulies                 Administrative                                               $0.00          $13,250.00           $13,250.00
100        LAURA MARGULIES
2100       TRUSTEE, PC                                           Allow
           6205 EXECUTIVE BLVD.,
           ROCKVILLE, MD 20852

           Laura J. Margulies                 Administrative                                               $0.00              $29.32               $29.32
100        LAURA MARGULIES
2200       TRUSTEE, PC
           6205 EXECUTIVE BLVD.,
           ROCKVILLE, MD 20852

           Robert L. Vaughn, Jr.              Administrative                                               $0.00          $43,875.00           $43,875.00
100        O'Connor & Vaughn LLC
3210       11490 Commerce Park Dr, Ste510                        Allow.
           Reston, VA 20191


           Robert L. Vaughn, Jr.              Administrative                                               $0.00             $772.50              $772.50
100        11490 Commerce Park Dr., Ste 510
3220       Reston, VA 20191                                      Allow.




1          The Duff Law Firm                  Unsecured                                                    $0.00          $17,953.59           $17,953.59
300        11320 Random Hill Rd
7100       Fairfax, Va 22030                                     Allow




2          Charles A. Butler, D.D.S.          Unsecured                                                    $0.00             $299.00              $299.00
300        3801 Fairfax Drive, Suite 70
7100       Arlington, Va 22203                                   Allow




3          LVNV Funding, LLC                  Unsecured                                                    $0.00           $1,863.44            $1,863.44
300        Resurgent Capital
7100       PO Box 10587                                          Allow
           Greenville, SC 29603


4          Nationwide Registry & Security     Unsecured                                                    $0.00        $216,396.11           $216,396.11
300        C/O Oconnor & Vaughn Llc
7100       11490 Commerce Park Dr, Ste 510                       Allow
           Reston, Va 20191


           Case Totals                                                                                     $0.00        $294,438.96           $294,438.96
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                              Printed: March 5, 2020




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                           Case 18-11248        Doc 107     Filed 03/30/20      Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-11248
     Case Name: Nahid Ahmadpour
     Trustee Name: Laura J. Margulies
                         Balance on hand                                              $              200,000.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Laura J. Margulies               $        13,250.00 $              0.00 $        13,250.00
       Trustee Expenses: Laura J. Margulies           $               29.32 $           0.00 $               29.32
       Attorney for Trustee Fees: Robert L.
       Vaughn, Jr.                                    $        43,875.00 $              0.00 $        43,875.00
       Other: Robert L. Vaughn, Jr.                   $           772.50 $              0.00 $            772.50
                 Total to be paid for chapter 7 administrative expenses               $               57,926.82
                 Remaining Balance                                                    $             142,073.18


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 8)
                           Case 18-11248       Doc 107      Filed 03/30/20      Page 9 of 10




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $236,512.14 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 60.1 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    The Duff Law Firm           $       17,953.59 $              0.00 $         10,784.75
     2                    Charles A. Butler, D.D.S.   $          299.00 $              0.00 $            179.61
     3                    LVNV Funding, LLC           $        1,863.44 $              0.00 $          1,119.37
                          Nationwide Registry &
     4                    Security                    $      216,396.11 $              0.00 $       129,989.45
                 Total to be paid to timely general unsecured creditors               $              142,073.18
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
                          Case 18-11248    Doc 107      Filed 03/30/20      Page 10 of 10




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
